COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-10-132-CV


JIANGTAO LI                                                          APPELLANT

                                            V.

BING XIAO                                                              APPELLEE

                                        ------------

            FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellant Jiangtao Li attempts to appeal from a document entitled “Temporary

Orders” and one entitled “Amended Temporary Orders,” both issued in a divorce

suit. Because there does not appear to be a final, appealable judgment in the suit,

we dismiss the appeal for want of jurisdiction.

      The trial court signed the “Temporary Orders” at issue on January 28, 2010.

Li filed a pro se notice of appeal the following day. On February 25, 2010, we



      1
           See Tex. R. App. P. 47.4.
notified the parties of our concern that this court may not have jurisdiction over the

appeal because the “Temporary Orders” did not appear to be an appealable order.

W e informed the parties that unless Li or any party desiring to continue the appeal

filed with the court a response by March 8, 2010, showing grounds for continuing the

appeal, the appeal would be dismissed for want of jurisdiction. See Tex. R. App. P.

42.3(a), 44.3. No response was filed, and on March 25, 2010, we dismissed the

appeal for want of jurisdiction. Li v. Xiao, No. 02-10-00027-CV, 2010 W L 1137027,

at *1 (Tex. App.—Fort W orth Mar. 25, 2010, no pet.).

      On March 30, 2010, the trial court signed the “Amended Temporary Orders”

at issue. Li filed a pro se notice of appeal on April 23, 2010, appealing from both the

January 28, 2010 “Temporary Orders” and the March 30, 2010 “Amended

Temporary Orders.” W e again notified the parties of our concern that this court may

not have jurisdiction over the appeal because the “Temporary Orders” and the

“Amended Temporary Orders” did not appear to be appealable orders. W e informed

the parties that unless Li or any party desiring to continue this appeal filed with the

court a response by May 24, 2010, showing grounds for continuing the appeal, this

appeal would be dismissed for want of jurisdiction. Id. Li filed a response on May

20, 2010, but she failed to show grounds for continuing the appeal.

      Moreover, from the faces of the “Temporary Orders” and the “Amended

Temporary Orders,” the documents are interlocutory. See Lehmann v. Har-Con

Corp., 39 S.W .3d 191, 195 (Tex. 2001); see also In re J.W.L., 291 S.W .3d 79, 83


                                          2
(Tex. App.—Fort W orth 2009, orig. proceeding) (“Temporary orders entered in family

law cases are not appealable.”); Ruiz v. Ruiz, 946 S.W .2d 123, 124 (Tex. App.—El

Paso 1997, no writ) (stating that an order that does not dispose of all parties and

issues in the case must be classified, for purposes of appeal, as an interlocutory

order). W ithout affirmative statutory authority to hear an interlocutory appeal, this

court is without jurisdiction. See, e.g., Tex. Civ. Prac. & Rem. Code Ann. § 51.014

(Vernon 2008) (setting out interlocutory appeal exceptions); Ruiz, 946 S.W .2d at

124. Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a), 43.2(f).



                                                     PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: June 24, 2010




                                          3